No. 12—4481

UNITED STATES COURT OF APPEALS
FOR THE SIXTH CIRCUIT

FILED
Apr 09, 2014

UNITED STATES OF AMERICA, ) DEBORAH S. HUNT, Clerk

)
Plaintiff-Appellant,

 

V.
ORDER

CHRISTOPHER J. MATEEN,

Defendant—Appellee.

vvvvvvvvv

BEFORE: BATCHELDER, Chief Judge; BOGGS, MOORE, COLE, CLAY, GIBBONS,
ROGERS, SUTTON, COOK McKEAGUE, GRIFFIN, KETHLEDGE, WHITE,
STRANCH, and DONALD, Circuit Judges.

A majority of the Judges of this Court In regular active service have voted for rehearing
of this case en banc. Sixth Circuit Rule 35(b) provides as follows:

“The effect of the granting of a hearing en banc shall be to vacate the previous

opinion and judgment of this court, to stay the mandate and to restore the case

on the docket sheet as a pending appeal.”

Accordingly, it is ORDERED, that the previous decision and judgment of this court is

vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

ENTERED BY ORDER OF THE COURT

Wm

Deborah S. Hunt, Clerk